                   Case 1:17-cr-00569-ER Document 258 Filed 10/14/20 Page 1 of 1




                                                                                           October 13, 2020


        VIA ECF
        Honorable Edgardo Ramos, U.S.D.J.
        Thurgood Marshall United States Courthouse
        40 Foley Square
        New York, NY 10007


                        Re: United Stated v. James Toner, 17 CR 569 (ER)

        Dear Judge Ramos:

               Defendant James Toner respectfully requests a third adjournment of his surrender
        date to Brooklyn MDC. He is currently scheduled to surrender on October 17, 2020 and
        requests an additional three months. On May 22, 2020, the Court granted defendant James
        Toner’s first request for an adjournment (dkt. 235). On July 13, 2020, the Court granted
        Mr. Toner’s second request for an adjournment (dkt. 244). According to documentation
        dated August 13, 2020 from a nurse practitioner in Manahawkin, New Jersey, Mr. Toner’s
        spouse suffers from medical conditions. Mr. Toner advises that his wife is at home but she
        needs to remain on an oxygen machine. He seeks the adjournment so he can continue to
        care for his wife.

                I have conferred with AUSA Michael McGinnis, and he has no objection.



                                                                                 Respectfully submitted,

                                                                                 /s/
                                                                                 Rodney Villazor, Esq.
                                                                                 Smith Villazor LLP
Mr. Toner shall now surrender at the institution designated by the BOP on January 17,
2021. The Clerk of Court is respectfully directed to terminate the motion. Doc. 257.

So ordered.



           10/14/2020
